OFFICE   OF THE AI-I-ORNEY     GENERAL    OF TEXAS
                              AUSTIN




Honorable I?. L. Washburn
County Auditor
Harrle county
Houston, Texas
Dear   Sirs




                                        n of the county
                                           8 which are
                                           lthln the Acta
                                          ure, page 759,
                                         led a8 Sections

                          Juvenile    Board duly appointed




              "In a list aubmlttsd to me for      approvals
       vere   the salaries of three assistant      probation
.




    Honorable   H. L. Washburn, Page 2
                    .

          for under a subdivision   of Seotion 19, Chspter 465,
          as amended. .The aeoond two positions,    as depsrtment
          heads, are not provided by Artlole ~3902 in the emount
          of salary requested,   but are so provided by Chapter
          465, as amended.
                Yfhe question arises in detemlnlhg      the oorreot
          a&arias which may be paid to.aaaiatsnta       to the ohief
          probstlon   oirioar  In Hsrrls County.    la Artlole  3902,
          as it now exists., the yardatiok by which asld salaries
          are to be measured? Or, may the provisions        of Chapter
          465, relating    to deputies  and aaslatsnta,  be Used as
          the basis or determining salaries      to be paid to pro-
          bstion offioera?
                n* * *’.

                 We     have a similar situation  with reapeot to
          Artiole     669Qb, Vernon* a.Anuotated Ten-is Statutes,
          Page 120, Pocket Part, conoerning the salaries         of
          county    trarrio   orrlaera.   As will be observed from
          Seotion 2, the’salarlea       of suoh deputies ahall be
          the asam as those rixed in Artiole~3902.         Thla aot
          was gassed at the.~Regular Session of the Torty-fourth
          Legislature,      1985, at Page 711.
                 *In approving r0r paywent wsrrsnts Issued for
          the salaries    OS assistants     to the juvenile offloer
          ana highway him0        orficera,    am I to be governed aa
          to the maximum by the provisions        of Artiole 3902, or
          by the provisions     of Chapter 465 as contended by the              ,. ..*,,~~..~I’I..,~;~
          offlolala   presenting    such pay rolls and wsrranta for
          my approval?”
                Artiole   5142a, Yectlon     1, Vernon*a Annotated      Civil
    Statutes,   provides:
                 “Seotion 1.       Provided that in oountiea having
          a population     0r more than three hundred and fifty
          thoussnd (350,000) ‘inhabitants          aoooraing to the last
          preaeding or any future Federal Census the County
          Juvenile Board shall appoint a juvenile              offloer  for
          a term of two (2) years at a salary not to exceed
          X’ive Thousand Dollars ($5,000) per aunum, to be fixed
          by the County Juvenile Board aubjeot to the approval
          of the Commlasionera Court to be paid monthly by the
          county, whose extra duties will’be            to make lnvesti-
          gations for the Comlaaiouera            Court on applioationa
          for oharlty or admiaaion into- detention homes or or-
          phan homes created by such counties.              Suoh juvenile
          orfioer     may seleot assistant       juvenile   officers   aub-
          jue3t~.          .,. .,i  : --., ~:- ~~
                              ~C ,..~,
                                    ,.                    .
                  ., .~”                   ..._~
,




    Honorable   H. L. Washburn, Page 3


         aubjeot to the spproval of auoh Baard, the number
         of auoh assistants      to be determined by the Juvenile
         Board aubjeot to the approval of the Conunlaalonera
         court.     The salaries   of auoh assistants    shall be the
         asme as that fixed in Article       3902 of the Revised
         Civil Statutea.of      Texss, of 1925, and as amended for
         sasistsnta    to other offloials,     exbept that the head
         of a department need,not have before served for any
         psrtloulsr    period’ of tlma; efflolen~y‘belng      oallea
         for in auoh counties.        Suoh juvenile ofrloera    may be
         allowed expenses not to exceed Two Hunarea Dollars
         ($200) a year each.”
              Article 3912e,    Seotion 19, Subdivision      (h),   Vernon*8
    Annotated Clvll Statutes,    in pert, provides:
                R(h) Whenever any district     or county. off her,
         or precinot   offioer  when such officer    Is oompensatea
         on (I salary basis, with the exception of district
         attorneys and oriminsl dlstriat     attorneys,   shall re-
         qulre the aervioea of, deputies     assistants,   and em-
         ployees   In the performsnoe of his’~dutlea he shall ap-
         ply to tha Coaaniaaionera* Court for authority to.ap-
         point auoh deputies,    assistants,  and employees, stst-
         ing by sworn application     the number needed, the poal-
         tion to be Honorable H. L. Washburn, Page 4


     compensation whioh may be allowed to the deputies,
     assistants,  and employees of the officers   hereby af-
     fected for their services  shall be as follows:
            “Piret Assistant     or Chief Deputy not to eroeed
     Three Thousand, Six Hundred Dollars ($3,600) per sn-
     num, one Assistant Chief Deputy not to exceed Three
     Thousand Dollars ($3,000) per annum; other assistanta,
     deputies,    and employees not to exceed Two Thousand
     Four Hundred Dollars ($2,400) per’annum eaoh; provided
     further that the First Assistant         or Chief Deputy in
     county end diatriot      offloes  afteoted   hereby shall re-
     oe$ve not less than Three Thousand Dollars ($3,000)
     per annum; provided further that heads of departments
     msy esoh be allowed by the’Co?dmiaaioaers Court, when
     necessary In the juagment”of such Court, to reoeive
     respective    salaries   not to exceed the rate of Two
     Thousand, Five hundred Dollara ($2,500) per annum,
     when such heads of departments sought to be appointed
     shall have previously       served the oounty or diatriot
     by whioh tbay are employed for not leas thsn two (2)
     oontinuous ,yeara, but no head of “a department shall
     be created exoept where the person. sought to be ap
     pointed is to be in actual oherge of the department
     with deputies or assistants       under hla supervision,
     and auoh heads of departments ahsll only be appolritea~
     in offices    oa$s$e,l zf a bona fide subdivision     into
     department 8 ;         .
             The last amendment to Artidle 3902 by direotrefer-
enoe to the Artlole as set forth in the Revised Civil Statutes,          ~ ~~
1925, and by subsequent amendments as Incorporated         in Vernon’s
AMOt8tea Civil Statutes,      is found in the Acts of 1935, 44th
Legislature,     2nd Called Session,  Chapter 465’and specifically
set forth under Section 14 thereof.        This Act, being Senate
Bill No. 5, was a very oomprehensive law pertaining          to oompen-
aation of district,     oounty and peclnot    offioera   throughout
the State and as shown in Its caption, wsa entitled          an act also
"prOvialng    for the appointment and payment of deputies,       asaiat-
ants, olerl$a*a~dnemployees in distriat,      county and precinct
officers;              Thus by Section 14, Article     3902 Revised
Civil Statutes & 1925 with all amendments thereto ia expressly
amended, applying to oertaln counties with various population
brackets and Including oountles having not more than a hundred
and ninety thousand inhabitants.       Further along in the Act, Secv
tion 19, applicable     to oounties having a population in exoess
of one hundred and ninety thousand inhabitants,         acooraing to
the last preceding Federal Census Is found in Subdivision           (h),
relating to the ssme subject as expressed in Section 14. Thus
Honorable H. L. Washburn, Page 5
       ::                                                                                     :I
                                                                                              !I

Section 14 standing alone would be inoomplete and fall-as         a
general law applicable       to all oountiea, were not the provisions
or Seotion is and Subdivision       (h) provided.   Carrying out the
general purpose of the Legislature,       it is our view that Sub-
division  (h) of Section 19 of the 1955 Aot is to be construed
therefore as a part of Article       5902 as amended and expressly
set forth under Section 14 of the same Aot as if It had been
inserted as a proviso or subdivision        under that section In the
original  bill.                              4
                           .
           That ohapter.465,     Aots 1935, 44th Legislature,    2nd
Called Session    controls    over all other provislons    of the gen-                       :, -
eral law relative   to the same aubjeot,      is expresses by the Leg-
lalature in Section 22 of said Senate Bill No. 5, whioh provides:
            n* * *    It Is hereby declared to be the lnten-
     tion of the’legislature     that the otxnpensation, limi-
     tations ana maximums fixed in this Aot for the named
     offloers,   their deputies,   assistants    and amployees
     control over any other provisions        oontained in all
     laws, general and apeoial.*
            We quote from ‘39 Tex. Jur.      Page 127.as     SOllows:
            *The operation and effect   of an &uendatory sot
     depends upon its oharaoter and soope.       Obviously an
     act that re-enaota and publishes a prior law as a
     whole supercedes the original,    although the aotual
     ohangea erreotea are or minor oharaoter,      and although
     the construotion    ot the new act may not differ mater-
     ially fran the old.~ i Likewise, when a particular.       .~‘.,...~ ,’,*..
                                                                             : ::.   ~, ,.
     article   or section la amended, by re-enaatment and
     publication   in acoordanae with the oonstltutional      re-
     quirement the provision     as amended beoomes a part
     of the original    statute and takes the plaoe of the
     provision amended, * * *. And where an aot is amended
     by the atiditlon of a new seotion,     the added aeotion
     beoomes a part of the original     statute from the date
     of its enaotment.”
            On page 268 of the same authority,         it   la said:
           “A *liberal* oonstruotion    of a statute is one
     that aooorda with the intention     of the Legislature
     and the sub jeot, spirit,   purpose or objeot of the
     enaotment . Suoh a oonstruotlon     disregards mere teoh-
     nioal dlstinotlons  anti gives the enaotment the most
  ,




         Honorable     Ii. L. Washburn, page 6


                  oomprehensive application  of whloh It is auac~p~i$le
            .     without doing violenoe to any of its terms.
                  The primsry rule Is thst general statutes will be        l

                  liberally  oonstrued not merely to effectuate  the leg-
                  islative  object but to promote the publio interest
                  or welfare or to safeguard private rbghta.”
             .        It Is held in Shipley vs. Floydaaa Ina. sohool Mat.
         (Tex. Corn. App.) 250 S.W. 159, that where an sot Is amended
         as to only one aeotion,      the original provisions  appearing in
         the amended act are to be regarded as hsvlng been the law alnoe
         they were first     enacted, wblle the new provisions   are to be
         construed as having been enacted at the time the amendment
         took effect.     Also, It was held that when new provisions    are
         introduced into a statute by amendment, the amended act and
         all its seations,     new and old, must be construed as a harmonious
         whole.
: I’.                  It will be noted that Artlole      5142a, auprs, provides
        ,. that the aslsriea    of such assistants     shall be the same as that
          ~rlxed in Article    3902 of the Revised Civil Statutes of Texsa, ;.
           of 1925, and as smended for assistants        to other ottioials,    ex-
           oept that th he a f a department need not ha            before served
           for any psrt~oul%~erioa      of time.    This langulie we think is
           olear and unambiguous and can refer only to the general law on
           the same subjeot found in Article      5912e; Seotion’lS,     gubdlvl-
           aion (h) and its subsequent amendment, which with Artiole 3902
           roundre-enaoted and set forth under Se6tlon 14 0s said Law,
           is applioable   to all salaried   counties.
                ‘.’  We note that you mentlon”Artlole     66SSb ~Ver&n~a A&          ‘-“‘_‘-‘.
          notated civil Statutes,    relating   to oounty tFarri0 officers.
          We oall your attention    to the oaae of Anderson, County Judge,
          et al, vs. Wood, Sheriff,     152 s. W.    d) 1064, wherein the        .~.
        ./Supreme Court strikes down this sta          as unoonstittititinsl.’ .
          It this beoomes necessary that this opinion deal with those
          oounty treSSlo offioers    whose appointments are authorized un-
          der the provisions   of Article    6699, as amended, Aots of 1937,
          45th Legislature,  Page 438, Chapter 225.
                      Artlole 6699     Vernon’s Annotated Civil     Statutes,   re-
         lating    to oounty trafrio    orrioers, provides:
                       “The Commissioners Court of each oounty, aotlng in
                 oonjunotion with the Sheriff,    may employ not more than
                ‘two (2) regular deputies,    nor more than two (2) addl-
                 tlonel deputlea-for   apeoial emergenoy to aid said reg-
                 ular deputies,. to be +wn as oounty trsfflo     offloera
      Honorable   H. L. Washburn, Page 7


            to enforoe the highway laws of this State regulating
            the use of the publio highway by motor vehicles.
            Said deputies shell be, whenever prsotioable,       motor-
             oyoles riders,  and shall be assigned ~to work under
            the direction   of the Sheriff.    They shall give bond
            and take oath of offloe    as other deputies.     They may
            be dismissed fran servloe on request & the Sheriff
            whenever approved by the Commissioners Court, or by
            aaid Court on its own initiative,     whenever their aer-
            vices are no longer needed or have not been satla-
            faotory.    The Coaanissionera Court shall fix theirs
           .oompenaation prior to their aelection;     end may pro-
            vide at the expense of the oounty, necessary equip-
            ment for da     otrloera.   The pey of said deputies
            shall not be lnoluaed in the settlements       of the Sher-
            iff in aooounting for the ~teea or orr:ice.      For the
            purpose of thla law, the Comnlssloners Court of ooun-
            ties whose funds from the motor registration       fees
              rovlded herein amount to Thirty Thousand Dollars
...
          .s $30,000) or over, may use not exceeding rive (5)
            per cent of a&d tunas; ‘and not to exoeed~ seven and
            one-half   [7*) per oent of such funds In oountlea re-
            oelving a lesser amount from ardh registration.         Said
            deputies shall at all times oooperate with the po-
            lioe department of each olty or town within the oounty,
            In the enforaement Of aald traffio     laws therein and
            in all other parts of the oaunty; and shall have the
            same right and duty to arrest violators      of all laws
            as other Deputy Sheriffs    have.=
            ‘\    The’foregoing   statute ‘makes no referenoe to Artiole ‘*’
      3902 or its aubjeot as a general law Siting salaries for aaaiet-
      ants to other oounty orflolala.       It expressly provides that the
      pay of suoh deputies Shall not be inoluded lnthe settlements
      of the Sheriff in aooounting for the rees of offloe         and that
      for the purpose of the law, the Commissioners’ Courts of ooun-
      ties whose runas from the motor registration       fees amount to
      Thirty Thousand Dollars ($SO,OOO.OO) or over, may use not ex-
      oeeaing. five (5) per oent or said funds; and not to exoeea
      seven and one-half     (7+) per oent of suoh funds In oounties re-
      oelving a lesser amount from such registration.         Suoh provl-
      alon fixes the fund and maximum expenditures for the pupurpose
      which of course inoludea the salaries      of the officers    named
      therein.    As provided in the Aot, such oifioers’      salaries  are
      to ba fixed by the Commissioners ( Court prior to their aelec-
      tion.                 .-.-
                  Anawerlng your request,. it   is therefore  the opinion
      of this   department that the salaries    of authorleed assistant
     Honorable   H. L. Washburn, Page 8


     juvenile  ol'fioers of Barria County are detenained by Artlole
     3912e, Section 19, Subdivision'(h),    Vernon's Annotate6 Civil
     Statutes,  rhioh latter provision   is to be construed as a part
     of the general law, Artiole   3902, Revised Civil Statutes,  as
     amended therein.
                As to the Waffle  deputies authorized by Article   6699,
     Vernon98 Annotated Civil Statute&, it is'furthei   the opinion o?
     this   department that the order of the Commlsslonera~ Court Six-
     ing their salaries within the limitation   of funds therein pro-
     vided, entered prior to their seleotion,   will govern the county
     auditor in approving warrants for payment of their salaries.
                                               Youreivery    truly
     APPROVED
            DEC.31, 1941                  ATTORNEZGENXRALOF TEXAS
     /s/   Grover Sellers
                                          BY
,'   PIRST ASSISTlUJT                             /s/m*     LsA*K.w&
     ATTORNBYGBNBRU
     WJRK:RS
     APPROVEDOPINIONCOBMITTBR
                            BY B.W.B. CHAIRMAR